NO. 12-18-00222-CV

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

 IN THE INTEREST OF                                           §       APPEAL FROM THE 392ND

 E.R. AND V.V.,                                               §       JUDICIAL DISTRICT COURT

 CHILDREN                                                     §       HENDERSON COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         B.V. appeals the termination of her parental rights. B.V.’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                   BACKGROUND
         B.V. is the mother of E.R. and V.V. G.R.1 is the father of E.R., and G.H. is the father of
V.V.2 On October 11, 2017, the Department of Family and Protective Services (the Department)
filed an original petition for protection of E.R. and V.V., for conservatorship, and for termination
of B.V.’s, G.R.’s, and G.H.’s parental rights. The Department was appointed temporary managing
conservator of the children, and the parents of each child were appointed temporary possessory
conservators with limited rights and duties.




         1
           The trial court found that G.R. was the father of E.R., appointed G.R. as the permanent managing
conservator of E.R., and found such appointment to be in the best interest of the child. The father is not a party to this
appeal.
        2
          The trial court found that appointment of a parent as managing conservator would not be in the best interest
of V.V. and appointed G.R., a non-parent, as permanent managing conservator of V.V. The trial court found this
appointment to be in the best interest of the child.
         At the conclusion of the trial on the merits, the trial court found, by clear and convincing
evidence, that B.V. had engaged in one or more of the acts or omissions necessary to support
termination of her parental rights under subsections (D) and (E) of Texas Family Code Section
161.001(b)(1). The trial court also found that termination of the parent-child relationship between
B.V., E.R., and V.V. is in the children’s best interest. Based on these findings, the trial court
ordered that the parent-child relationship between B.V., E.R., and V.V. be terminated. This appeal
followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         B.V.’s counsel filed a brief in compliance with Anders, stating that counsel has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved for
termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State,
904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the record
to determine whether counsel is correct in determining that the appeal is frivolous. See Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and counsel’s brief. We find nothing in the record that
might arguably support the appeal.3 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs.,
160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied).




         3
           In compliance with Kelly v. State, counsel for B.V. certified that he provided her with a copy of his brief,
informed her of her right to file a pro se response, and took concrete measures to facilitate her review of the appellate
record. 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). B.V. was given time to file her own brief, but the time for filing
such brief has expired and no pro se brief has been filed.




                                                           2
                                                   DISPOSITION
         We agree with B.V.’s counsel that the appeal is wholly frivolous. However, counsel for
B.V. has moved to withdraw. In In re P.M., the Texas Supreme Court held that the right to counsel
in suits seeking the termination of parental rights extends to “all proceedings in [the Texas
Supreme Court], including the filing of a petition for review.” 520 S.W.3d 24, 27 (Tex. 2016).
Accordingly, counsel’s obligation to B.V. has not yet been discharged. See id. We overrule B.V.’s
counsel’s motion to withdraw. If B.V., after consulting with counsel, desires to file a petition for
review, counsel should timely file with the Texas Supreme Court “a petition for review that
satisfies the standards for an Anders brief.” See id. at 27-28; see also A.C. v. Tex. Dep’t of Family
& Protective Servs., No. 03-16-00543-CV, 2016 WL 5874880, at *1 n.2 (Tex. App.—Austin Oct.
5, 2016, no pet.)(mem. op.). We affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered January 16, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 16, 2019


                                         NO. 12-18-00222-CV


                    IN THE INTEREST OF E.R. AND V.V., CHILDREN


                                Appeal from the 392nd District Court
                   of Henderson County, Texas (Tr.Ct.No. FAM17-0769-392)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, j.